Citation Nr: 1612876	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-42 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic maxillary sinusitis/allergic rhinitis  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, in pertinent part, granted the Veteran's increased rating claim for his service-connected sinusitis, and assigned a 30 percent evaluation, effective September 13, 2014.  


FINDING OF FACT

The Veteran's service-connected sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting; the evidence of record does no demonstrate that the Veteran's sinusitis has chronic osteomyelitis following radical surgery; nor is there evidence of near-constant sinusitis after repeated surgeries.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals for Veterans Claims (Court) had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran initially received incomplete notice via a July 2008 letter, prior to the adverse determination on appeal.  Specifically, the RO did not notify the Veteran that he was required to show a worsening or increase in severity of his disability.  See Form 21-6789 dated June 19, 2009.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in July 2009 that fully informed the Veteran of what evidence was required to substantiate his claim for an increased rating.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a Statement of the Case in October 2009.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Veteran's service treatment records and post-service VA treatment records have been obtained.  

The Veteran was afforded a VA examination in July 2008.  This case originally came before the Board in May 2014.  At that time, the Board remanded this appeal to the RO with instructions to provide the Veteran with a new VA examination; the examination was provided in September 2014.  Over the course of both examinations, the Veteran's claims file has been reviewed, his lay statements recorded, and diagnostic testing has been considered.  Furthermore, in reaching their conclusions, examiners have laid factual foundations and based such conclusions on the examinations conducted that are consistent with the record.  As such, the Board finds that the examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the RO substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, VA has complied with the duty to assist.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  

Applicable Law and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability on appeal has not significantly changed, and a uniform evaluation is warranted.

In this case, the Veteran's chronic sinusitis/allergic rhinitis currently rated 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  

Under the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97 (Diagnostic Codes 6510-6514), a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran has been afforded two VA examinations in relation to his claim, with the first being in July 2008.  At that time, the Veteran reported purulent discharge with his sinus infections, hoarseness, sinus headaches lasting one hour, and one to two incapacitating episodes per year where he needs antibiotic therapy.  The Veteran also complained of ear popping and a sore throat.  The Veteran indicated that he treated his symptoms with Flonase and Sudafed.  However, the Veteran indicated that his symptoms had no effect on his routine occupations and he was able to do his normal routine daily activities.  

VA treatment records demonstrate consistent complaints of sinus infections, nasal congestion, headaches, hoarseness, nasal blockage, and drainage.  See VA Treatment Records dated September 17, 2008, October 15, 2008, October 22, 2008, February 6, 2009, May 1, 2009, June 3, 2009, June 4, 2009, July 24, 2009, November 30, 2009, and February 19, 2010.  There have also been complaints of rhinorrhea, itching and sneezing, all attributed to the Veteran's allergic rhinitis.  See VA Treatment Records dated July 24, 2009.  At times, treating physicians have noted crusting and drainage in either one or both nostrils.  See VA Treatment Records date February 6, 2009 and May 1, 2009.  

Upon Board remand, the Veteran received another VA examination in September 2014.  At that time, the Veteran reported 7 or more non-incapacitating episodes per year of sinusitis.  Specifically, the Veteran reported that his frequent headaches and sinus pain hinder him from focusing on tasks at work; he indicated that the missed 10 to 12 days of work due to his sinus and rhinitis issues.  The examiner diagnosed maxillary sinusitis and noted that the Veteran's chronic sinusitis was detected by X-ray only.  

Based on the evidence of record, the Board finds that the nature of the Veteran's disability does not warrant a higher rating under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Specifically, the Veteran's disability is not 50 percent disabling, as there is no evidence of chronic osteomyelitis.  Also, while the record demonstrates that the Veteran had one nasal surgery while in service, there is no evidence that the Veteran has had repeated surgeries that resulted in headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  As such, a 50 percent rating is not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating in excess of 30 percent for the Veteran's chronic sinusitis/allergic rhinitis.  We find that there is no basis for a higher rating under any alternative diagnostic code.  At this junction, the Board notes that as the evidence does not show total laryngectomy (DC 6518), complete organic aphonia (DC 6519), stenosis of the larynx (DC 6520), injuries to the pharynx (DC 6521), bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 6524), a separate or alternative evaluation under these codes is not warranted.  

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes that the record contains complaints of sinus fullness and pressure, facial tightness, and a 50 percent obstruction of the right naris.  However, such symptoms are attributed to the Veteran's separate, service-connected deviated nasal septum.  See VA Examination dated January 2010; Notes from Dr. J.G.B. dated June 21, 2010.  In addition, complaints of ear-popping and gum pain, while "possibly" related to the Veteran's sinus issues, have not been explicitly established to be a symptom of the Veteran's chronic sinusitis/allergic rhinitis.  See VA Treatment Records dated June 3, 2009 and June 4, 2009.  The symptoms of the Veteran's sinusitis include headaches, hoarseness, pain, congestion, and purulent discharge.  His sinusitis is addressed via his sinus symptoms.  He currently has the highest rating based on symptoms and antibiotic treatment, as the next higher rating contemplates symptoms subsequent to surgery.  The Veteran's symptoms have not risen to the level of repeated surgeries.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In sum, the Veteran is not entitled to a higher schedular rating for his chronic sinusitis/allergic rhinitis.  His disability does not meet the criteria for a higher rating under the current or alternative Diagnostic Code.  An assignment of staged ratings has been considered and is not for application.  Fenderson, supra.  

ORDER

Entitlement to an evaluation in excess of 30 percent for chronic maxillary sinusitis is denied.


 
______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


